The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-15-2021 has been entered.   Claims 1-8 are pending and Claims 9-14 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,841 to Friedman, with evidence from US 1,443,358 to Gerould, in view of US 2014/02628866 to Burrous, or US 4,274,607 to Priest with evidence from US 2,086,016 to Crandall and US 3,351,974 to Wilhelmi, and further in view of US 2003/0226868 to Monden and US 2,610,812 to Epstein

In re Claim 1, Friedman teaches a portable rope dispensing system (see Fig. 6, showing a mounting hook that is capable of being removed, thereby allowing the user to transport the structure – see Col. 5, ll. 50-57; see also Gerould Fig. 1-3, teaching hanging a hanging rope canister that is portable) for dispensing a continuous rope, said dispensing system comprising: 
a canister (see Figs. 1-2, container #66 including cover portion #70 and base portion #68), wherein said canister having a closed end and an open end (see Fig. 2 showing a closed end of #70 at the top and the open end at #82) and defining an interior space for receiving rope (see Fig. 2.#114), 
wherein said canister is configured to be handheld and portable (see Col. 5, ll. 50-57, teaching the removable mounting means, illustrated in Fig. 6, which allows the user to transport and move the device, thereby being handheld and portable); 
wherein said canister comprises a releasable lid (see Figs. 1-2, #68) configured to close said open end (see e.g., Fig. 1), wherein said lid comprise an opening (see Fig.1, showing an opening in lid at #42),
wherein said lid comprises a replaceable cutting mechanism (see Friedman Fig. 2, #94/92/86, teaching the cutting mechanism – the structure attached to the lid, including the blade #40, attached by way of bolts and nuts, #94/86/52 – the examiner notes that under the broadest reasonable interpretation a mechanism that can be removed can be replaced), wherein said replaceable cutting mechanism comprises a   cutting blade (see Fig. 2, #38/40), the cutting mechanism including a cutting blade (see 
a rope cartridge configured for placement within said interior space defined by said canister (see Figs. 1-2, #114 is located in #68), wherein said rope cartridge comprises a rope having a first end and a second end (the examiner notes that all rope have two ends, which, under the broadest reasonable interpretation is a first end and a second end, see e.g., Fig. 2 #116), wherein said opening in said canister is configured for passage of rope (see Figs. 1-2, #72 is configured for the passage of the rope). 

Freidman does not teach wherein said lid comprise a grommet non-slidably positioned in said opening configured to prevent rope that has passed through said opening from retracting into said canister, or the replaceable cutting mechanism comprises a removable insert having a cutting blade attached to said insert.  Further, Freidman does not state that the cartridge is coreless rope cartridge. 

Freidman teaches a lever for controlling the dispensing of the rope/cord (see Col. 5, ll. 2-40 and Figs. 1 and 3-4, #56/44/54/60//64.  As such, Freidman does not teach a grommet non-slidably positioned in said opening configured to prevent rope that has passed through said opening from retracting into said canister.  However, Burrous teaches that it is known in the dispensing art of coiled elongated shaped structures to provide a grommet (see Burrous, Fig. 15, #78). In order to permit controlled dispensation of the work piece (see Burrous, Para. 0057).  IN the same field of invention, the dispensation of coiled elongated structures, it would have been obvious to 

Alternatively, Priest teaches that it is old and well known to provide a grommet non-slidably positioned in said opening configured to prevent rope that has passed through said opening from retracting into said canister (see Fig. 3, #58-a-d).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stopping means of Friedman (Figs. 3-4, handle #56) with the stopping means, i.e., the grommet of Priest, in the canister of Friedman, at the outlet hole.  Doing so would provide a locking member with a restrain means that prevents the strand from withdrawn back into the cartridge (Col. 2, ll. 1-28).  This would prevent the user from having to “fish out” the rope from within the canister to use the device.  The Examiner notes that with evidence from US 2,086,016 to Crandall and US 3,351,974 to Wilhelmi provides evidence that the term “grommet” includes a structure with “fingers.”  See Crandall Figs 1-3, #14/15, and Wilhelmi, Fig. 1, #5.

Further, Monden teaches that it is known in the art of dispensing coiled structures from containers to provide a removable cutting apparatus that is a replaceable cutting 

If it is argued that Monden is not in the field of endeavor, Monden is reasonably pertinent to the problem faced by the inventor, which is providing a dispensing article from a container with a bladed cuter on it. As such, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to at the earliest effective filing date to replace the attachment structure of the cutter in Freidman (i.e., nuts and bolts) with the attachment structure (Monden, Fig. , #12.1, #12.2 in a slot/edge of the 

	In addition, Epstein teaches that it is known in the dispensing arts of ropes to provide a coreless tube of twine, rope or the line (see Epstein, Col. 2, ll. 39-55).  In the same field of invention, dispensing of rope, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the rope canister of Friedman with the coreless rope canister taught by Epstein.  Doing so is the substitution of one known rope canister with another known rope canister to allow the rope to be dispensed from the canister (see MPEP 2143, I B).   Doing so provides a “well known” type of rope/twine bundle that is readily available, not requiring a special type of rope cartridge.  

In re Claim 3, modified Friedman in re Claim 1, teaches wherein said lid comprises a snap on lid (see Friedman, Col. 4, ll. 18-35). 

In re Claim 8, modified Friedman, for the reasons above in re Claim 1, teaches wherein said canister comprises a generally cylindrical shape (see Freidman Figs. 1-2, #66)

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,841 to Friedman, with evidence from US 1,443,358 to Gerould, in view of US 2014/02628866 to Burrous, or US 4,274,607 to Priest with evidence from “with evidence . 

In re Claim 2, modified Freidman in re Claim 1, does not teach wherein said coreless rope cartridge is in shrink wrap packaging.  However, White Nylon Cord teaches that it is old and well known to shrink wrap rope.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to shrink wrap the rope of modified Friedman.  The Examiner notes that shrink wrapping rope allows the rope to be transported without unravelling or having items snag the rope. Doing so is the use of known technique to improve a similar product in the same way. (See MPEP 2143, I, C).  

In re Claim 7, modified Freidman, for the reasons above in re Claim 1, does not teach wherein said coreless rope cartridge comprises a rope selected from the group consisting of nylon rope, hemp rope, polypropylene rope, and polyester rope.  However, White Nylon Cord teaches that it is old and well known to provide nylon rope.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the nylon rope of white nylon cord instead of the rope taught by modified Friedman.  Doing so is the simple substitution of one known rope for another known rope to obtain the predictable results of providing a container to house nylon rope (see MPEP 2143, I, B). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,841 to Friedman, with evidence from US 1,443,358 to Gerould, in view of US 2014/02628866 to Burrous, or US 4,274,607 to Priest with evidence from with evidence from US 2,086,016 to Crandall and US 3,351,974 to Wilhelmi, and further in view of US 2003/0226868 to Monden and US 2,610,812 to Epstein, and further in view of US 6,688,607 to Casey. 

In re Claim 4, modified Freidman, for the reasons above in re Claim 1, does not teach wherein said lid comprises a threaded lid configured to thread onto said canister.   However, Casey teaches that it is old and well known to provide a lid with threads and configure a canister to have cooperating threads to thread the lid onto the canister (see Fig. 6, #21 and Col. 5, ll. 47-51).  

In the same field of invention (containers for dispensing tubular products) it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stamp attachment feature of modified Freidman with the screw attachment structure of Casey.  Adding a threading structure would allow the user to quickly spin off the lid via the threads to replace the rope in the container. Doing so is the substitution of one lid attachment structure for another lid attachment structure to obtain the same results of providing a secure lid to the canister (see MPEP 2143, I, B).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,841 to Friedman, with evidence from US 1,443,358 to Gerould, in view of US . 

In re Claim 5, modified Friedman in re Claim 1, does not teach wherein said replaceable cutting mechanism comprises a blade guard having a generally U-shaped opening and a blade fixedly positioned within said U- shaped blade guard.  However, Adams teaches that it the rope dispensing art it is known to provide a replaceable cutting mechanism comprises a blade guard having a generally U-shaped opening (see Adams, Fig. 6, showing a generally u-shaped opening) and a blade (Adams, Fig. 6, #34) fixedly positioned within said U- shaped blade guard (see Adams, Fig.6).

In the same field of invention, it would have been obvious o one of ordinary skill in the art, to replace the cutting structure of modified Friedman with the cutting structure of Adams.  Doing so provides a cutting blade that is protected from the user inadvertently contacting the blade, thereby injuring himself or herself.  I.e., the structure of Adams covers the blade to protect the user from injury. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,841 to Friedman, with evidence from US 1,443,358 to Gerould, in view of US 2014/02628866 to Burrous, or US 4,274,607 to Priest with evidence from with evidence from US 2,086,016 to Crandall and US 3,351,974 to Wilhelmi, and further in view of US .  

In re Claim 6, modified Friedman, for the reasons above in re Claim 1, does not teach said coreless rope cartridge comprises rope of 1100LB UTS.  However, Olshan teaches that it is old and well known to have a rope of 1000 LB UTS (see Olshan, Para 0040).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use 1100 LB UTS rope in the device of modified Friedman.  Doing so is substitution one known type of rope for another type of rope (see MPEP 2143, I B).   The Examiner notes that the selection of a particular rope depends on the strength required during the use of the rope.  In other words, it is within the level of ordinary skill so select a stronger rope for heavier application and a lighter strength rope for lighter applications. 

Double Patenting
The Examiner notes that the claims are not currently rejected under nonstatutory double patenting rejection in view of US 10,577,218 to Rogers, because the ‘218 patent because a slidable engagement mechanism is not claimed in this application.  

Response to Arguments
Applicant argues that Friedman does not teach a Coreless Rope Cartridge.  The examiner notes that Epstein teaches that this type of cartridge is old and well known (see discussion above in re Claim 1) 
Applicant argues that because the Adams reference teaches “back stacking” the cord, that no other cartridge could be used within the structure of Adams. As noted above the Adams reference is being used only for its cutter, which can be used to cut all types of ropes, i.e. ropes from coreless cartridges or balls of twine or back stacked cord. 
Applicant argues that the scope of the term grommet cannot include a grommet with fingers.  The Examiner disagrees and notes that claim includes the transition phrase “comprising” which indicates that additional structures can be present.  
Further, Applicant argues that the disclosed rubber grommet is not “flexible.”    Applicant argues that the disclosure does not even disclose that grommet as having the potential for being flexible.  The Examiner disagrees.  A rubber grommet is flexible and has the potential and the ability to flex.  This is because rubber is a resilient material (see Para. 0057 of US 2014/0262866 Burrous).  
In addition, US 2,086,016 to Crandall and US 3,351,974 to Wilhelmi, teach that the term grommet is understood to include grommet with fingers or structures in the aperture. See Crandall Figs 1-3, #14/15, and Wilhelmi, Fig. 1, #5.  The Applicant has not provided a special definition of the term “grommet” expressly excluding figures / structures in the aperture of the structure.  As such, if applicant wants to exclude grommets with fingers / structures in the aperture, the examiner suggests expressly claiming that feature.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724